Citation Nr: 0122754	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs death 
benefit purposes.  

(The issues of service connection for squamous cell carcinoma 
of the tongue for accrued benefits purposes and service 
connection for the cause of the veteran's death are the 
subject of a separate decision by the Board.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active service from November 1948 to October 
1952.  In March 2000, the appellant was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for Department of Veterans Affairs 
death benefit purposes.  The appellant has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

The appellant asserts that she should be recognized as the 
veteran's surviving spouse for VA death benefit purposes as 
they lived together and otherwise held themselves out as 
husband and wife for over ten years prior to the veteran's 
death.  In the alternative, she advances that she was legally 
married to the veteran for approximately three hundred and 
forty-five days and would have been married for the 
prerequisite one year but for some erroneous medical 
judgments on the part of VA physicians.  
Initially, the Board observes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended and new regulations have been adopted to implement 
the new legislation.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the appellant of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate her claim.  The VA shall 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); enacted at 38 U.S.C.A. 
§§ 5103, 5103A, 5107(West Supp. 2001).  The appellant's claim 
has apparently not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In reviewing the claims file, the Board notes the record is 
not clear as to whether the appellant and the veteran held 
themselves out to the community as husband and wife.  While a 
September 1997 VA treatment record notes that the veteran 
referred to the appellant as his wife and to having lived 
with her for seven years, the report of an April 1998 VA 
examination for compensation purposes states that the veteran 
conveyed that his wife had died in August 1988 and he 
currently had a girlfriend.  At the March 1997 hearing, the 
appellant acknowledged that she had not been legally married 
to the veteran for a year prior to his death; was aware that 
Arkansas did not recognize common law marriages; and advanced 
that she had been "the same as his wife" for over eleven 
years prior to their legal marriage.  The record contains no 
objective documentation which addresses the appellant's 
marital status in the community prior to her June 1998 
marriage to the veteran.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should request that the 
appellant submit documentation reflecting 
her marital status prior to her June 1998 
marriage to the veteran such as financial 
documents, tax returns, bills, and 
statements from neighbors and other 
associates reflecting how she and the 
veteran presented themselves to the 
community for incorporation into the 
record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

3.  The RO should then readjudicate 
whether the appellant may be recognized 
as the veteran's surviving spouse for VA 
death benefit purposes.  If the claim is 
denied, the appellant and her accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes). In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn regarding the final disposition of the appellant's 
claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


